Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 21, 2021.
Response to Amendment
3.	Applicant’s amendment filed on 05/21/2021 has been received entered into the record and considered.
4.	As a result of the amendment, claims 1, 10 and 19 has been amended, claim 2 and 11 has been previously cancelled.
5.	Claims 1, 3-10 and 12-20 remain pending in this office action.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly John et al (US 2013/0232263 A1) in view of Entity-Centric Topic Extraction and Exploration: A Network-Based Approach; Andreas Spitz and Michael Gertz; Heidelberg University; Germany; 03/15/2018, herein after “Andreas”.
	As per claim 1, Kelly discloses:
	- a method implemented by at least one hardware processor comprising: (a method performed on a computer, Para [0212]”), 
	- receiving time series data associated with a network, the time series data comprising data about the network at a plurality of time slices, the network comprising a plurality of nodes at each time slice, each node at each time slice comprising an attribute associated with at least one media corpus (access to a corpus of documents in different time frame, Para [0060], [0063], network of nodes with specified time period comprising attributes linked to other media corpus, Para [0065], [0094]”), 
	- wherein the nodes in the network and edges connecting the nodes in the network changes over time (evolution (i.e. changes of network node) of movement over time, Para [0023], [0092], [0101], [0149]”),
	- determining a sub-network of the network at each time slice based on the identified at least one most important node at each time slice, the sub-network comprising at least some of the nodes of the network and the identified at least one most important node (sub-cluster based on important node (i.e. sub-network) over time is determined, Para [0103], [0129], [0135]”), 
	- analyzing the at least one media corpus associated with the attribute of each node in the sub- network at each time slice to determine at least one key word cluster for that time slice, each key word cluster comprising a plurality of key words (determining a keyword cluster, Para [0085]-[0087], [0127]”), 
	Kelly does not explicitly disclose analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice. However, in the same field of endeavor Andreas in an analogous art disclose analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice (most important node (i.e. highest ranked node) at each time slice is identified, Fig.2, Section 5.3), 
	Kelly does not explicitly disclose comparing the at least one key word cluster of a first time slice of the plurality of time slices to the at least one key work cluster of a second time slice of the plurality of time slices. However, in the same field of endeavor Andreas in an analogous art discloses comparing the at least one key word cluster of a first time slice of the plurality of time slices to the at least one key work cluster of a second time slice of the plurality of time slices (keyword clusters are compared at different time segment, Section 4.4, 5.4),  
	Kelly does not explicitly disclose and determining based on the comparison, a similarity between the first time slice and the second time slice. However, in the same field of endeavor Andreas in an analogous art discloses and determining based on the comparison, a similarity between the first time slice and the second time slice (topic relevance (i.e. similarity) over time, Section 4.4), 
Kelly does not explicitly disclose wherein the at least one key word cluster for a time slice of the plurality of time slices is linked to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word cluster to the at least one of the nodes changes over time, wherein the at least one key word cluster can be de-linked from the at least one of the nodes and lined to another one of the node in another time slice. However, in the same field of endeavor, Andreas in an analogous art disclose wherein the at least one key word cluster for a time slice of the plurality of time slices is linked to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word cluster to the at least one of the nodes changes over time, wherein the at least one key word cluster can be de-linked from the at least one of the nodes and lined to another one of the node in another time slice (Fig. 2, section, 5.3. Examiner broadest reasonable interpretation: Fig. 2 shows a topic evolution network graph with linking keyword cluster of different time slice based on the importance of the term or topic of the time. When a topic disappear (i.e. de-linked) from a time slot that topic is de-linked from the cluster and when same topic or other topic shift focus (i.e. re-linked) at different time to one of the other node in another time slice. Fig. 2 obviously shows such shift focus at time slot June-July, August-September and October-November. For example, cluster of Bangladesh, Dhaka, Café in June-July cluster de-linked in August-September and October-November cluster, however, node military is relinked to node military in cluster with Syria, Kurdish, fighter in August-September time slice and Iraq, ISIS, Mosul cluster in October-November time slice.
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the invention was made to incorporate the teaching of Andreas in to the method of Kelly. The modification would be obvious because one having ordinary skill in the art would be motivated to use topic model analysis at different time of Andreas into the method of Kelly for the purpose of presenting a framework for exploring evolving corpora of news article in term of topic cover over time.
	As per claim 3, rejection of claim 1 is incorporated, and further Kelly discloses:
	- wherein determining the similarity between the first time slice and the second time slice comprises determining similarity scores between each word cluster of the first time slice and each word cluster of the second time slice (determining similarity score, Para [0063], [0147], [0148], [0165]”).
	As per claim 4, rejection of claim 3 is incorporated, and further Kelly discloses:
	- aggregating the determined similarity scores together to determine the similarity between the first time slice and the second time slice (aggregating link similarity measure, Para [0020], [0076], [0135]”).
	As per claim 5, rejection of claim 3 is incorporated, and further Kelly discloses:
	- wherein determining the similarity score between each word cluster of the first time slice and each word cluster of the second time slice comprises determining whether the plurality of key words included in each word cluster match (cluster with matched key words, Para [0075], [0087], [0088]”).
	As per claim 6, rejection of claim 5 is incorporated, and further Kelly discloses: 
- wherein the determination of whether the plurality of key words included in each word cluster match is based on semantic matching (cluster match based on semantic matching, Para [0125], [0148], [0165]”).
	As per claim 7, rejection of claim 1 is incorporated, and further Kelly discloses:
	- determining, based on the determined similarity between the first time slice and the second time slice that corrective action is required; and taking corrective action on the network in response to the determination that corrective action is required (sending alert or notification, Para [0108], [0153], [0180]”).
	As per claim 8, rejection of claim 1 is incorporated, and further Kelly discloses:
	- wherein analyzing the time series data to identify at least one most important node in the network for each time slice comprises analyzing the time series data using at least one of fragmentation rank, centrality, betweenness, closeness, rumor centrality, information centrality, eigenvalue metric, and page rank (identifying important node using ranking and centrality, Para [0072], [0158]”).
	As per claim 9, rejection of claim 1 is incorporated, and further Kelly discloses:
	- wherein analyzing the at least one media corpus associated with the attribute of each node in the sub-network at each time slice to determine the at least one key word cluster for that time slice comprises analyzing the at least one media corpus using at least one of word or section embedding, frequency weighting, natural language processing, and unsupervised clustering (determining cluster by analyzing frequency weighing, Para [0024], [0059], [0071], [0073], [0087]”).

	Claims 10-18 are computer readable medium claim corresponding to method claim 1-9 respectively and rejected under the same reason set forth to the rejection of claims 1-9 above. 
	As per claims 19-20,
	Claims 19-20 are system claims corresponding to method claims 1-2 respectively and rejected under the same reason set forth to the rejection of claims 1-2 above.
Response to Arguments
8.	Applicant’s arguments filed on 05/21/2021 with respect to claims 1-20 have been considered but are not deemed to be persuasive. 
In response to the applicant’s argument in page 9, applicant’s argued that, Kelly does not appear to disclose “the network comprising plurality of node at each time slice”.
Examiner disagree and respectfully response that, Kelly teaches the network comprising plurality of node at each time slice. Examiner broadest reasonable interpretation: The main idea of thins invention is to track evolution of topics over tie in a network based on their connection and important nodes in the network. Such idea is broadly taught by Kelly and (by cited NPL) at least in cited paragraph and elsewhere. For example, beside the cited paragraph, Fig. 3-5, 7 and Para [0081]-[0084] teaches attentive cluster which include nodes in a time period, “the steps of attentive clustering and analysis may include constructing an online author network, wherein constructing the online author network includes selecting a set of source nodes (S), a set of outlink targets (T) from at least one selected type of hyperlink, and a set of edges (E) between S and T defined by the at least one selected type or types of hyperlink from S to T during a specified time period 702; deriving a set of nodes, T'”.
Para [0102]-[0103] teaches how a topic such as obesity tracked and changed focus in a network over time, “time-based reporting method may be used by the system to demonstrate the effects of events/actions throughout a network of attentive clusters for a period of time … bundle of semantic markers related to obesity may be tracked over time to determine how the 
Para [0092] and Para [0180] teaches how an attentive cluster evolve over the time, “which sites are being targeted more by clusters now than before, which topics are being discussed more now than before, which clusters are more active than before, and the like. The delta report may be provided on a periodic basis, such as weekly, monthly, and the like. Generating the delta report may involve reporting which CFI scores changed the most and which clusters are more active than before”.
Accordingly, Kelly obviously teaches the main idea of the invention and the argued limitation, network comprising plurality of node at each time slice, as claimed.
However, beside Kelly, cited NPL by Andreas Spitz and Michael Gertz also clearly teaches network comprising plurality of node at each time slice, at least in Fig. 2, section 5.3. Fig. 2 shows a network with plurality of node with different topic in different time slice such as June -July time slot, August-September time slot and October-November time slot and with highest rank or most important term/topic on that time slot. 
Accordingly, Kelly and cited NPL by Andreas Spitz and Michael Gertz alone or in combination teaches the argued limitation as claimed. 
In response to applicant’s arguments in page 11, line 21-24, applicant argued that, “Kelly in do not appear to disclose or suggest, "a sub-network of the network at each time slice," let alone, "determining a sub-network of the network at each time slice based on the identified at least one most important node at each time slice." 
Examiner disagree and respectfully response that, Kelly teaches the network comprising plurality of node at each time slice determining a sub-network of the network at each time slice based on the identified at least one most important node at each time slice. Examiner broadest reasonable interpretation: The main idea of thins invention is to track evolution of topics over tie 
However, beside Kelly, cited NPL by Andreas Spitz and Michael Gertz also clearly teaches, determining a sub-network of the network at each time slice based on the identified at least one most important node at each time slice. For example, Fig 2 sub-network of topic with node term Donald Trump in time slice June –July shows Donald Trump as a candidate of a president from Republican Party with Hillary Clinton. Such cluster is evolved in different time slice August – September and October – November as shown in Fig. 2, with purple and green node. Some nodes are added and some nodes are eliminated in different time slice based on the importance of its node. 
Accordingly, Kelly and cited NPL by Andreas Spitz and Michael Gertz alone or in combination teaches determining a sub-network of the network at each time slice based on the identified at least one most important node at each time slice as claimed. 
	In response to applicant’s argument in page 13, line 22-26, applicant argued that, Kelly do not disclose analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice. 
Examiner disagree and respectfully response that Kelly teaches analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to Examiner broadest reasonable interpretation: according para [0022] of applicant’s specification attribute of the node is determined by analyzing network with certain technique such as centrality, rumors, page rank etc. in order to identify important topic in certain time. Accordingly, beside the cited Paragraph, Kelly in Para [0158] teaches analyzing media corpus associated with an attribute (i.e. centrality and CFI score), “Targeting lists combine network centrality 1704, issue relevance 1708 and CFI for a cluster 1710 into a ranked target list 1702 that may be used by marketers or other interested parties in order to reach certain nodes in some meaningful order for targeting for strategic communication or other business purpose. The formula of combination may be adjusted to maximize ranking to suit client/user objectives. In an embodiment, network centrality may be a universal score related to how central a node is in the network. For example, daytime talk show hosts may have a network centrality of 100 in the general population, while economists may be a zero. In an embodiment, a Cluster Focus Index score may be calculated for each cluster”.
However, beside Kelly, cited NPL by Andreas Spitz and Michael Gertz also clearly teaches, analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice. For example, Fig 2 sub-network of topic with node term Donald Trump, Dhaka, Bangladesh, UK, EU in each time slice June –July, August  September and October – November and determine keyword cluster at each time slice. 
Accordingly, Kelly and cited NPL by Andreas Spitz and Michael Gertz alone or in combination teaches analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice as claimed. 
at least one most important node identified as having a largest number of edge connecting to other nodes at least at one time slice”.
Examiner disagree and respectfully response that, Spitz broadly teaches at least one most important node identified as having a largest number of edge connecting to other nodes at least at one time slice. Examiner broadest reasonable interpretation: as explained earlier hat the main idea of this invention is to track the evolution of topic over time in a network based on the connection to important nodes. Accordingly, as one of the ordinary skill in the art can easily imagine by looking at the Fig. 2, that node Donald Trump has the highest number of edges connecting to other nodes at each time slice, Iraq, Mosul has the highest edge in October – November time slice than June-July time slice. As the topic evolve with time this network of node edges also change based on the popular topic on that time. 
Beside Spitz, Kelly also teaches high attention source node using CFI score which has may in0links (i.e. number of edges connecting to other node), Para [0161]-[0164].
Accordingly, Spitz and Kelly alone or in combination teaches at least one most important node identified as having a largest number of edge connecting to other nodes at least at one time slice as claimed. 
In response to applicant’s argument in page 15, line 5-7, applicant’s argued that cited references do not appear to disclose or suggest, “comparing the at least one keyword cluster of a first time slices to at least one keyword cluster of second slice of plurality of tile slices”.
Examiner disagree and respectfully response that, Spitz teaches comparing the at least one keyword cluster of a first time slices to at least one keyword cluster of second slice of plurality of tile slices. Examiner broadest reasonable interpretation: As previously cited that Spitz teaches keyword clusters are compared at different time segment, in Section 4.4, 5.4 and also in Fig. 2. Accordingly, as one of the ordinary skill in the art can easily imagine by looking at the Fig. 2, that cluster in June-July time slice has the keyword president, Hilary Clinton, Donald trump, 
Accordingly, Spitz and Kelly alone or in combination teaches comparing the at least one keyword cluster of a first time slices to at least one keyword cluster of second slice of plurality of tile slices as claimed. 
	In response to applicant’s argument in page 16, line 5-10, applicant’s argued that, Fig. 2 of Spitz does not appear to show linking of keyword cluster to at least one of the nodes includes in the sub-network at that time slice. 
	Examiner disagree and respectfully response that, Spitz teaches linking of keyword cluster in different time slice. Examiner broadest reasonable interpretation: as explained earlier that the main idea of this invention is to track the evolution of topic over time in a network based on the connection to important nodes. Accordingly, Fig. 2 of spritzer clearly shows that, different keyword cluster, such as Donald Trump, Turkey, Brazil, and Bangladesh in June-July cluster linked to cluster some of the some of the important and focused cluster of August-September time slice and October – November time slice. If a node or cluster is not the topic of the time will disappear. For example, Cluster Bangladesh, Dhaka, café in time slot June-July is disappeared in August-September and October- November time slice.
	Accordingly, Spitz teaches, linking of keyword cluster to at least one of the nodes includes in the sub-network at that time slice, as claimed.

					Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
					Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167